676 S.E.2d 471 (2009)
STATE ex rel UTILITIES
v.
KILL DEVIL HILL.
No. 68A09.
Supreme Court of North Carolina.
April 1, 2009.
M. Keith Kapp, Kevin Benedict, Raleigh, for Town of Kill Devil Hills.
Stephen H. Watts, II, Kristian Dahl, Robert L. Hodges, E. Duncan Getchell, Jr., Richmond, VA, Robert W. Kaylor, Raleigh, for Virginia Electric.
Antoinette R. Wike, Chief Counsel, for Robert S. Gillam, Staff Attorney, for Public StaffUtilities Comm.
Vishwa B. Link, Pamela Johnson Walker, for Dominion NC Power.
Dwight W. Allen, Britton H. Allen, for Duke & PEC.
Andrew L. Romanet, Jr., Gregory F. Schwitzgebel, III, Raleigh, Daniel F. McLawhorn, Associate City Attorney, for NCLM.
James B. Blackburn, III, General Counsel, for NC Asso. County Commissioners.
David P. Ferrell, Raleigh, for NCAEC & CHEMC.
The following order has been entered on the motion filed on the 31st day of March 2009 by NCAEC & CHEMC for leave to file Amicus Curiae Brief:
"Motion Allowed. Unless already submitted, the Amicus Brief shall be submitted to the court within the times allowed and in the manner provided by Appellate Rule 28(i). By order of the Court in conference this the 1st day of April 2009."